Exhibit 10(h)

NORTHROP GRUMMAN 2011 LONG-TERM INCENTIVE STOCK PLAN
(As Amended Through December 4, 2014)


1.Purpose
The purpose of the Northrop Grumman 2011 Long-Term Incentive Stock Plan (the
“Plan”) is to promote the long‑term success of Northrop Grumman Corporation (the
“Company”) and to increase shareholder value by providing its directors,
officers and selected employees with incentives to create excellent performance
and to continue service with the Company, its subsidiaries and affiliates. Both
by encouraging such directors, officers and employees to become owners of the
common stock of the Company and by providing actual ownership through Plan
awards, it is intended that Plan participants will view the Company from an
ownership perspective.
2.    Term
The Plan was approved by the Company’s Board of Directors (the “Board”) on March
15, 2011. The Plan shall become effective upon its approval by the shareholders
of the Company (the “Effective Time”). Unless previously terminated by the
Board, the Plan shall terminate at the close of business on March 14, 2021.
After termination of the Plan, no future awards may be granted but previously
granted awards (and the Committee’s (as such term is defined in Section 3)
authority with respect thereto) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of the Plan.
3.    Plan Administration
(a)    The Plan shall be administered by the Compensation Committee (or its
successor) of the Board; provided that the Plan shall be administered by the
Board as to any award granted or to be granted, as the case may be, to a member
of the Board who (at the time of grant of the award) is not employed by the
Company or one of its subsidiaries. Subject to the following provisions of this
Section 3(a), the Compensation Committee (or its successor) may delegate
different levels of authority to make grants under the Plan to different
committees, provided that each such committee consists of one or more members of
the Board. With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), the Plan shall be administered by a committee
consisting of two or more outside directors (as this requirement is applied
under Section 162(m) of the Code). Transactions in or involving awards intended
to be exempt under Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), must be duly and timely authorized by the Board or a
committee of non-employee directors (as this term is used in or under Rule
16b-3). (The appropriate acting body, be it the Board, the Compensation
Committee or another duly authorized committee of directors, is referred to as
“Committee”.)
(b)    The Committee shall have full and exclusive power to interpret the Plan
and to adopt such rules, regulations and guidelines for carrying out the Plan as
it may deem necessary or proper, all of which power shall be executed in the
best interests of the Company and in keeping with the objectives of the Plan.
This power includes, but is not limited to, selecting

1

--------------------------------------------------------------------------------



award recipients, establishing all award terms and conditions and adopting
modifications, amendments and procedures, including subplans and the like as may
be necessary to comply with provisions of the laws and applicable regulatory
rulings of countries in which the Company (or its subsidiaries or affiliates, as
applicable) operates in order to assure the viability of awards granted under
the Plan and to enable participants employed in such countries to receive
advantages and benefits under the Plan and such laws and rulings.
Notwithstanding the foregoing and except for an adjustment pursuant to Section 6
or a repricing approved by shareholders, in no case may the Committee (1) amend
an outstanding stock option or stock appreciation right (“SAR”) to reduce the
exercise price or base price of the award, (2) cancel, exchange or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.
(c)    In making any determination or in taking or not taking any action under
the Plan, the Committee may obtain and may rely on the advice of experts,
including employees of and professional advisors to the Company. Any action
taken by, or inaction of, the Committee relating to or pursuant to the Plan
shall be within the absolute discretion of that entity or body and shall be
conclusive and binding on all persons.
4.    Eligibility
The Committee may grant one or more awards under the Plan to any individual or
individuals who, at the time of grant of the particular award, are employed by
the Company or a member of the Board. For this purpose, individuals eligible to
receive awards include any former employees of the Company and former members of
the Board eligible to receive an assumed or replacement award as contemplated in
Sections 5 and 6. For purposes of this Section 4, “Company” includes any entity
that is directly or indirectly controlled by the Company or any entity in which
the Company has a significant equity interest, as determined by the Committee.
5.    Shares of Common Stock Subject to the Plan and Grant Limits
(a)    Subject to Section 6 of the Plan, the aggregate number of additional
shares of common stock of the Company (“Common Stock”) which may be issued or
transferred pursuant to awards under the Plan shall not exceed the sum of:
(i)    39,075,942 shares; plus
(ii)    the number of shares of Common Stock which were available for additional
award grant purposes under the Company’s 2001 Long-Term Incentive Stock Plan
(the “2001 Plan”) immediately prior to the expiration of the authority to grant
new awards under the 2001 Plan; plus
(iii)    the number of any shares of Common Stock which are subject to stock
options granted under the 2001 Plan and are outstanding at the Effective Time
which expire, or for

2

--------------------------------------------------------------------------------



any reason are cancelled or terminated, after the Effective Time without being
exercised; plus
(iv)    the number of any shares of Common Stock which are subject to restricted
stock, restricted stock right, restricted performance stock right or other
awards (other than stock options) granted under the 2001 Plan and are
outstanding and unvested at the Effective Time that are subsequently forfeited,
terminated, cancelled or otherwise reacquired by the Company without having
become vested or paid (including, for purposes of clarity, any shares initially
reserved but, at the conclusion of any applicable performance period ending
after the Effective Time, not otherwise deliverable with respect to restricted
performance stock right awards because actual performance for the performance
period did not result in the maximum potential payout of the awards) (such
awards, the “Outstanding Restricted Stock Awards”).
(b)    Shares issued in respect of any award granted under the Plan other than a
stock option or SAR shall be counted against the foregoing share limit as 4.5
shares for every one share issued in connection with such award; provided,
however, that if shares subject to Outstanding Restricted Stock Awards become
available for new award grants under the Plan by operation of clause (iv) of
Section 5(a), such shares shall count against the foregoing share limit on a 1:1
basis. (For example, if a stock bonus of 100 shares of Common Stock is granted
under the Plan and the shares used to settle such award are not shares that
became available by virtue of the forfeiture, termination or cancellation of
Outstanding Restricted Stock Awards, 450 shares shall be charged against the
share limit in connection with that award.) The maximum number of shares of
Common Stock that may be delivered pursuant to stock options qualified as
incentive stock options under Section 422 of the Code (“ISOs”) is 45,600,000
shares.
(c)    Except as provided in the next sentence, shares of Common Stock which are
subject to awards granted under the Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under the Plan (including, for purposes of clarity,
any shares initially reserved but, at the conclusion of the applicable
performance period, not otherwise deliverable with respect to restricted
performance stock right awards because actual performance for the performance
period did not result in the maximum potential payout of the awards) shall again
be available for subsequent awards granted under the Plan. Shares of Common
Stock that are exchanged by a participant or withheld by the Company as full or
partial payment in connection with any award under the Plan or the 2001 Plan, as
well as any shares exchanged by a participant or withheld by the Company to
satisfy the tax withholding obligations relating to such an award, shall not be
available for subsequent awards under the Plan. Except as provided in the
preceding sentence, in instances where a SAR or other award is settled in cash
or a form other than shares under the Plan or the 2001 Plan, the shares that
would have been issued had there been no cash or other settlement shall not be
counted against the shares available for issuance under the Plan and such shares
shall be available for subsequent awards granted under the Plan. The payment of
cash dividends in conjunction with outstanding awards shall not be counted
against the shares available for issuance under the Plan. In the event that
shares are delivered in respect of a dividend equivalent right granted under the
Plan, the number of shares delivered with respect to the award shall be

3

--------------------------------------------------------------------------------



counted against the shares available for issuance under the Plan. (For purposes
of clarity, if 1,000 dividend equivalent rights are granted and outstanding when
the Company pays a dividend, and 100 shares are delivered in payment of those
rights with respect to that dividend, 450 shares (after giving effect to the
premium counting rules of Section 5(b), assuming that the shares delivered with
respect such rights did not become available by operation of clause (iv) of
Section 5(a)) shall be counted against the shares available for issuance under
the Plan.) To the extent that shares are delivered pursuant to the exercise of a
SAR or stock option granted under the Plan, the number of underlying shares as
to which the exercise related shall be counted against the shares available for
issuance under the Plan as opposed to only counting the shares issued. (For
purposes of clarity, if a SAR relates to 1,000 shares and is exercised at a time
when the payment due to the participant is 500 shares, 1,000 shares shall be
counted against the shares available for issuance under the Plan. Any shares
that are issued by the Company, and any awards that are granted by, or become
obligations of, the Company, through the assumption by the Company or an
affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Company (or a subsidiary or affiliate) in connection with a business or asset
acquisition or similar transaction) shall not be counted against the shares
available for issuance under the Plan.
(d)    Any shares issued under the Plan may consist in whole or in part of
authorized and unissued shares or of treasury shares, which may include
fractional shares. Cash may be paid in lieu of any fractional shares in
settlements of awards under the Plan.
(e)    In no event shall the total number of shares of Common Stock that may be
awarded to any eligible participant during any three consecutive calendar years
period pursuant to stock option grants and SAR grants hereunder exceed 3,000,000
shares. In no event shall “Section 162(m) Awards” under Section 8(c)(ii) (other
than stock options or SARs, and without giving effect to any related dividend
equivalents) that are granted to any eligible participant during any three
consecutive calendar years relate to or provide for payment of more than
1,000,000 shares of Common Stock.
(f)    Adjustments to the Plan’s aggregate share limit pursuant to Section 5(a),
as well as the provisions of Section 5(c), are subject to any applicable
limitations under Section 162(m) of the Code with respect to awards intended as
performance-based compensation thereunder. Except as otherwise expressly
provided in Section 5(b), the limits set forth in Sections 5(b) and 5(e) shall
apply with respect to all Plan awards regardless of whether the underlying
shares are attributable to the fixed number of shares made available for Plan
award purposes or shares that become available under the Plan pursuant to
Section 5(a) with respect to shares originally available for grant or covered by
awards granted under the 2001 Plan.
6.    Adjustments and Reorganizations
(a)    Upon (or, as may be necessary to effect the adjustment, immediately prior
to): any reclassification, recapitalization, stock split (including a stock
split in the form of a stock dividend) or reverse stock split; any merger,
combination, consolidation, or other reorganization; any spin-off, split-up, or
similar extraordinary dividend distribution in respect of the Common Stock; or
any

4

--------------------------------------------------------------------------------



exchange of shares of Common Stock or other securities of the Company, or any
similar, unusual or extraordinary corporate transaction in respect of the Common
Stock; then the Committee shall equitably and proportionately adjust (1) the
number and type of shares of Common Stock (or other securities) that thereafter
may be made the subject of awards (including the specific share limits, maximums
and numbers of shares set forth elsewhere in this Plan), (2) the number, amount
and type of shares of Common Stock (or other securities or property) subject to
any outstanding awards, (3) the grant, purchase, or exercise price (which term
includes the base price of any SAR or similar right) of any outstanding awards,
and/or (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding awards, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding awards.
Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Committee shall equitably and proportionately adjust the performance standards
applicable to any then-outstanding performance-based awards to the extent
necessary to preserve (but not increase) the level of incentives intended by the
Plan and the then-outstanding performance-based awards.
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.
(b)    Notwithstanding anything to the contrary in Section 6(a), the provisions
of this Section 6(b) shall apply to an outstanding Plan award if a Change in
Control (as defined in Section 6(e)) occurs. If the Company undergoes a Change
in Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if any)
(or a parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control: (i) if the award is a stock
option, it shall vest fully and completely, any and all restrictions on
exercisability or otherwise shall lapse, and it shall be fully exercisable; (ii)
if the award is a SAR, it shall vest fully and completely, any and all
restrictions on such SAR shall lapse, and it shall be fully exercisable; and
(iii) if such award is an award or grant under Section 8(c) of the Plan, it
shall immediately vest fully and completely, and all restrictions shall lapse,
provided, however, that if the award is performance-based, the earnout or payout
of the award, as applicable, shall be computed based on the performance terms of
the award and based on actual performance achieved to the date of the Change in
Control. No acceleration of vesting, exercisability and/or payment of an
outstanding Plan award shall occur in connection with a Change in Control if
either (i) the Company is the surviving entity, or (ii) the successor to the
Company (if any) (or a parent thereof) agrees in writing prior to the Change in
Control to assume the award; provided, however, that individual awards may
provide for acceleration under these circumstances as contemplated by Section
6(c) below. If a stock option or other award is fully vested or becomes fully
vested as provided in this paragraph

5

--------------------------------------------------------------------------------



but is not exercised or paid prior to a Change in Control triggered by clause
(iii) or (iv) of the definition thereof and the Company is not the surviving
entity and the successor to the Company (if any) (or a parent thereof) does not
agree in writing prior to the occurrence of the Change in Control to continue
and assume the award following the Change in Control, or if for any other reason
the award would not continue after the Change in Control, then the Committee may
provide for the settlement in cash of the award (such settlement to be
calculated as though the award was paid or exercised simultaneously with the
Change in Control and based upon the then Fair Market Value of a share of Common
Stock and subject, in the case of a performance-based award, to the Change in
Control payment provisions set forth above). An option or other award so settled
by the Committee shall automatically terminate. If, in such circumstances, the
Committee does not provide for the cash settlement of an option or other award,
then upon the Change in Control such option or award shall terminate, subject to
any provision that has been made by the Committee through a plan of
reorganization or otherwise for the survival, substitution or exchange of such
option or right and further subject to any Change in Control settlement or
payment provisions included in the applicable award agreement; provided that the
option or award holder shall be given reasonable notice of such intended
termination and an opportunity to exercise the option or award (to the extent an
award other than an option must be exercised in order for the participant to
realize the intended benefits) prior to or upon the Change in Control.
(c)    Notwithstanding the provisions of Section 6(b), awards issued under the
Plan may contain specific provisions regarding the consequences of a Change in
Control and, if contained in an award, those provisions shall be controlling in
the event of any inconsistency. (For example, and without limitation, an award
may provide that (i) acceleration of vesting will occur automatically upon a
Change in Control, or (ii) acceleration will occur in connection with a Change
in Control if the participant is terminated by the Company without cause or the
participant terminates employment for good reason.) Furthermore, and
notwithstanding the provisions of Section 6(b), a Change in Control shall not
accelerate the payment of any award that is subject to Section 409A of the Code
to the extent such acceleration would result in any tax, penalty or interest
under Section 409A of the Code; provided that the Committee retains the
authority contemplated by this Section 6 to the extent any modification of an
award may be made in a manner which complies with (and does not result in any
tax under) Section 409A of the Code or is otherwise exempt from Section 409A of
the Code. The occurrence of a particular Change in Control under the Plan shall
have no effect on any award granted under the Plan after the date of that Change
in Control.
(d)    The Committee may make adjustments pursuant to Section 6(a) and/or deem
an acceleration of vesting of awards pursuant to Section 6(b) to occur
sufficiently prior to an event if necessary or deemed appropriate to permit the
participant to realize the benefits intended to be conveyed with respect to the
shares underlying the award; provided, however, that, the Committee will, in
such circumstances, reinstate the original terms of an award if the related
event does not actually occur.

6

--------------------------------------------------------------------------------



(e)    A “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:
(i)    Any Person (other than those Persons in control of the Company as of the
Effective Time, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any affiliate of the Company or
a successor) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i): (A) “Person” or “group” shall not include
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from the Company with a view towards
distribution, (B) creditors of the Company who become shareholders of the
Company in connection with any bankruptcy of the Company under the laws of the
United States shall not, by virtue of such bankruptcy, be deemed a “group” or a
single Person for the purposes of this clause (i) (provided that any one of such
creditors may trigger a Change in Control pursuant to this clause (i) if such
creditor’s ownership of Company securities equals or exceeds the foregoing
threshold), and (C) an acquisition shall not constitute a Change in Control if
made by an entity pursuant to a transaction that is covered by and does not
otherwise constitute a Change in Control under clause (iii) below;
(ii)    On any day after the Effective Time (the “Measurement Date”) Continuing
Directors cease for any reason to constitute either: (1) if the Company does not
have a Parent, a majority of the Board; or (2) if the Company has a Parent, a
majority of the Board of Directors of the Controlling Parent. A director is a
“Continuing Director” if he or she either:
(1)
was a member of the Board on the applicable Initial Date (an “Initial
Director”); or

(2)
was elected to the Board (or the Board of Directors of the Controlling Parent,
as applicable), or was nominated for election by the Company’s or the
Controlling Parent’s shareholders, by a vote of at least two-thirds (2/3) of the
Initial Directors then in office.

A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s shareholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office. “Initial Date” means the later of (1) the Effective Time or
(2) the date that is two (2) years before the Measurement Date.

7

--------------------------------------------------------------------------------



(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than sixty percent (60%) of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, is a Parent
of the Company or the successor of the Company) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent of the Company or any successor of
the Company or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Business Combination or a Parent of the Company
or the successor entity) Beneficially Owns, directly or indirectly, twenty-five
percent (25%) or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that the ownership in excess of twenty-five percent (25%) existed
prior to the Business Combination, and (3) a Change in Control is not triggered
pursuant to clause (ii) above with respect to the Company (including any
successor entity) or any Parent of the Company (or the successor entity).
(iv)    A complete liquidation or dissolution of the Company other than in the
context of a transaction that does not constitute a Change in Control of the
Company under clause (iii) above.
Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the Effective Time constitute a Change in Control.
Notwithstanding anything in clause (iii) above to the contrary, a change in
ownership of the Company resulting from creditors of the Company becoming
shareholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act. “Controlling Parent” means
the Company’s Parent so long as a majority of the voting stock or voting power
of that Parent is not Beneficially Owned, directly or indirectly through one or
more subsidiaries, by any other Person. In the event that the Company has more
than one “Parent,” then “Controlling Parent” means the Parent of the Company the
majority of the voting stock or voting power of which is not Beneficially Owned,
directly or indirectly through one or more subsidiaries, by any other Person.
“Parent” means an entity that Beneficially Owns a majority of the voting stock
or voting power of the Company, or

8

--------------------------------------------------------------------------------



all or substantially all of the Company’s assets, directly or indirectly through
one or more subsidiaries. “Person” shall have the meaning ascribed to such term
in Section 3(a)(9) of the 1934 Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.
7.    Fair Market Value
“Fair Market Value” for all purposes under the Plan shall mean the closing price
of a share of Common Stock as reported by the New York Stock Exchange (the
“Exchange”) for the date in question. If no sales of Common Stock were made on
the Exchange on that date, the closing price of a share of Common Stock as
reported by the Exchange for the next preceding day on which sales of Common
Stock were made on the Exchange shall be substituted.
8.    Awards
The Committee shall determine the type or types of award(s) to be made to each
participant. Awards may be granted singly, in combination or in tandem. Awards
also may be made in combination or in tandem with, in replacement of, as
alternatives to, or as the payment form for grants or rights under any other
employee or compensation plan of the Company, including the plan of any acquired
entity. The types of awards that may be granted under the Plan are (subject, in
each case, to the no repricing provisions of Section 3(b)):
(a)    Stock Options—A grant of a right to purchase a specified number of shares
of Common Stock during a specified period as determined by the Committee. The
purchase price per share for each option shall be not less than 100% of Fair
Market Value on the date of grant. A stock option may be in the form of an ISO
which, in addition to being subject to applicable terms, conditions and
limitations established by the Committee, complies with Section 422 of the Code.
If an ISO is granted, the aggregate Fair Market Value (determined on the date
the option is granted) of Common Stock subject to an ISO granted to a
participant by the Committee which first becomes exercisable in any calendar
year shall not exceed $100,000.00 (otherwise, the intended ISO, to the extent of
such excess, shall be rendered a nonqualified stock option). ISOs may only be
granted to employees of the Company or a Subsidiary. (“Subsidiary” means a
“subsidiary corporation” of the Company within the meaning of Section 424(f) of
the Code.) The maximum term of each option (ISO or nonqualified) shall be ten
(10) years. The price at which shares of Common Stock may be purchased under a
stock option shall be paid in full at the time of the exercise in cash or such
other method permitted by the Committee, including (i) tendering (either
actually or by attestation) Common Stock; (ii) surrendering a stock award valued
at Fair Market Value on the date of surrender; (iii) authorizing a third party
to sell the shares (or a sufficient portion thereof) acquired upon exercise of a
stock option and assigning the delivery to the Company of a sufficient amount of
the sale proceeds to pay for all the shares acquired through such exercise; (iv)
the Company withholding a number of shares of Common Stock otherwise deliverable
pursuant to the award with a value sufficient to cover such exercise price; or
(v) any combination of the above.
(b)    SARs—A right to receive a payment, in cash and/or Common Stock, equal to
the excess of the Fair Market Value of a specified number of shares of Common
Stock on the date the SAR is exercised over the “base price” of the award, which
base price shall be set forth in the

9

--------------------------------------------------------------------------------



applicable award agreement and shall not be less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the SAR. The maximum
term of a SAR shall be ten (10) years.
(c)    Other Awards—Other awards, granted or denominated in Common Stock or
units of Common Stock, may be granted under the Plan. Awards not granted or
denominated in Common Stock or units of Common Stock (cash awards) also may be
granted consistent with clause (ii) below.
(i)    All or part of any stock award may be subject to conditions and
restrictions established by the Committee, and set forth in the award agreement,
which may include, but are not limited to, continuous service with the Company
(or a subsidiary or affiliate), achievement of specific business objectives, and
other measurements of individual, business unit or Company performance. Awards
may be granted under this Section 8(c) to any individual eligible pursuant to
Section 4; provided, however, that unless the Committee otherwise provides,
awards under this Section 8(c) to employees of the Company or a Subsidiary that
are either granted or become vested, exercisable or payable based on attainment
of one or more of the performance goals related to the business criteria
identified below, shall be deemed to be intended as Section 162(m) Awards under
Section 8(c)(ii).
(ii)    Without limiting the generality of the foregoing, and in addition to
stock options and SAR grants, other performance-based awards within the meaning
of Section 162(m) of the Code (“Section 162(m) Awards”) may be granted under the
Plan, whether in the form of restricted stock, performance stock, phantom stock
or other rights, the vesting of which depends on the performance of the Company
relative to pre-established goals on a consolidated, segment, sector,
subsidiary, division, or plant basis with reference to:
•
New business awards or backlog

•
Revenues

•
Operating margin (dollars or rate)

•
Net earnings (on a total or continuing basis and either before or after (i)
taxes, (ii) interest and taxes, or (iii) interest, taxes, depreciation, and
amortization)

•
Earnings per share (on a total or continuing basis and either before or after
(i) taxes, (ii) interest and taxes, or (iii) interest, taxes, depreciation, and
amortization)

•
Cash flow or free cash flow (either as dollars or as a percentage of net
earnings)

•
Returns on equity, investment, assets or net assets

•
Cash flow return on equity, investment, assets or net assets

•
Stock price or    stock price appreciation

•
Total shareholder returns


10

--------------------------------------------------------------------------------



•
EVA - defined as operating profit after tax (which means net earnings after tax
but before tax adjusted interest income and expense and goodwill amortization),
less a charge for the use of capital (which is based on average total capital
and the weighted average cost of capital

•
Overhead or expense containment or reduction

•
Working capital level or working capital turnover

•
Asset levels or asset turnover

The financial metrics identified above can be measured on an as reported or
pension adjusted basis, on an annual or cumulatively over a defined period of
time basis, and can be measured on an absolute, relative or growth basis. The
applicable business criteria and the specific performance goals for Section
162(m) Awards must be approved by the Committee in advance of applicable
deadlines under the Code and while the performance relating to such goals
remains substantially uncertain. The applicable performance period may range
from three months to ten years. Performance targets shall, to the extent
determined by the Committee to be equitable and appropriate and unless otherwise
expressly provided in the applicable award agreement, be adjusted to mitigate
the impact of material, unusual or nonrecurring gains and losses, changes in
law, regulations or in generally accepted accounting principles, accounting
charges or other extraordinary events not foreseen at the time the targets were
set. In no event shall share-based Section 162(m) Awards granted to any eligible
person under this Plan exceed the limit set forth in Section 5(e). In no event
shall grants to any eligible person under this Plan of Section 162(m) Awards
payable only in cash in any calendar year and not related to shares provide for
payment of more than $10,000,000. Except as otherwise permitted under Section
162(m) of the Code, before any Performance-Based Award is paid, the Committee
must approve (by resolution or other valid action of the Committee) that the
performance goal and any other material terms of the Performance-Based Award
were in fact satisfied. The Committee shall have discretion to determine the
conditions, restrictions or other limitations, in accordance with the terms of
the Plan and Section 162(m) of the Code, on the payment of individual Section
162(m) Awards. The Committee reserves the right to reduce the amount payable
with respect to any Performance-Based Award in accordance with any standards the
Committee may impose or on any other basis (including the Committee’s
discretion) as the Committee may determine appropriate. Section 162(m) Awards
may be granted only to employees of the Company or a Subsidiary. The Plan, and
this Section 8(c)(ii) in particular, does not limit the Company’s authority to
grant awards intended as performance-based compensation within the meaning of
Section 162(m) of the Code under any other compensation plan that may be
maintained by the Company or any of its Subsidiaries from time to time.
9.    Dividends and Dividend Equivalents
The Committee may provide that any awards under the Plan earn dividends or
dividend equivalents; provided, however, that dividend equivalent rights may not
be granted in connection with any option or SAR granted hereunder. Such
dividends or dividend equivalents may be paid currently or may be credited to a
participant’s account, provided that as to any dividend equivalent

11

--------------------------------------------------------------------------------



rights granted in connection with an award granted under the Plan that is
subject to performance-based vesting requirements, no payment shall be made with
respect to such dividend equivalent right (or, in the case of a restricted stock
or similar award where the dividend must be paid as a matter of law, the
dividend payment shall be subject to forfeiture or repayment, as the case may
be) unless the related performance-based vesting conditions of such award are
satisfied. Any crediting of dividends or dividend equivalents may be subject to
such restrictions and conditions as the Committee may establish, including
reinvestment in additional shares or share equivalents.
10.    Deferrals and Settlements
Payment of awards may be in the form of cash, Common Stock, other awards or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee may also require or permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under the
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferral amounts are denominated in shares.
11.    Transferability and Exercisability
Unless otherwise expressly provided in (or pursuant to) this Section 11, by
applicable law or by the award agreement, (i) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (ii) awards shall be
exercised only by the holder; and (iii) amounts payable or shares issuable
pursuant to an award shall be delivered only to (or for the account of) the
holder. The foregoing exercise and transfer restrictions shall not apply to: (a)
transfers to the Company; (b) the designation of a beneficiary to receive
benefits in the event of the participant’s death or, if the participant has
died, transfers to or exercise by the participant’s beneficiary, or, in the
absence of a validly designated beneficiary, transfers by will or the laws of
descent and distribution; (c) transfers pursuant to a qualified domestic
relations order (as defined in the Code) (in the case of ISOs, to the extent
such transfers are permitted by the Code); (d) if the participant has suffered a
disability, permitted transfers to or exercises on behalf of the holder by his
or her legal representative; or (e) the authorization by the Committee of
“cashless exercise” procedures. The Committee by express provision in the award
or an amendment thereto may permit an award (other than an ISO) to be
transferred to, exercised by and paid to certain persons or entities related to
the participant, including but not limited to members of the participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Committee, pursuant to such conditions and procedures as the Committee
may establish. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the participant’s termination of employment or service with the Company (or
a subsidiary or affiliate) to assume a position with a governmental, charitable,
educational or similar non‑profit institution) and on a basis consistent with
the Company’s lawful issue of securities.

12

--------------------------------------------------------------------------------



12.    Award Agreements
Awards under the Plan shall be evidenced by agreements that set forth the terms,
conditions and limitations for each award which may include the term of an
award, the provisions applicable in the event the participant’s employment or
service terminates, and the Company’s authority to unilaterally or bilaterally
amend, modify, suspend, cancel or rescind any award; provided, however, that
such authority shall be subject to the no repricing provisions of Section 3(b)
hereof. The Committee need not require the execution of any such agreement, in
which case acceptance of the award by the respective participant shall
constitute agreement to the terms of the award.
13.    Plan Amendment
The Plan may only be amended by a majority of the Board of Directors as it deems
necessary or appropriate to better achieve the purpose of the Plan, except that
no such amendment shall be made without the approval of the Company’s
shareholders if the amendment would increase the number of shares available for
issuance under the Plan (except for increases or adjustments expressly
contemplated by Sections 5 and 6) or shareholder approval is otherwise required
under applicable law or applicable New York Stock Exchange listing requirements.
14.    Tax Withholding
The Company shall have the right to deduct from any settlement of an award made
under the Plan, including the delivery or vesting of shares, or deduct from any
other compensation otherwise payable to the award holder a sufficient amount to
cover withholding of any Federal, state or local taxes required by law with
respect to such award settlement or to take such other action as may be
necessary to satisfy any such withholding obligations. The Committee may permit
shares to be used to satisfy required tax withholding and such shares shall be
valued at the Fair Market Value as of the settlement date of the applicable
award.
15.    Other Company Benefit and Compensation Programs
Unless otherwise specifically determined by the Committee, settlements of awards
received by participants under the Plan shall not be deemed a part of a
participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any benefit plan or severance program of the Company
(or a subsidiary or affiliate), or any severance pay law of any country.
Further, the Company may adopt other compensation programs, plans or
arrangements as it deems appropriate or necessary.
16.    Unfunded Plan
Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any participant or other person. To the extent any person holds any
rights by virtue of a grant awarded under the Plan, such rights (unless
otherwise determined by the Committee) shall be no greater than the rights of an
unsecured general creditor of the Company.

13

--------------------------------------------------------------------------------



17.    Future Rights
No person shall have any claim or rights to be granted an award under the Plan,
and no participant shall have any rights under the Plan to be retained in the
employ or service of the Company (or any subsidiary or affiliate).
18.    Governing Law; Severability; Legal Compliance
The validity, construction and effect of the Plan, any award agreements or other
documents setting forth the terms of an award, and any actions taken or relating
to the Plan shall be determined in accordance with the laws of the State of
Delaware and applicable Federal law. If any provision of the Plan, any award
agreement, or any other document setting forth the terms of an award shall be
held by a court of competent jurisdiction to be invalid and unenforceable, the
remaining provisions of the Plan or such other document shall continue in
effect.
The Plan, the granting and vesting of awards under the Plan and the issuance and
delivery of Common Stock and/or the payment of money under the Plan or under
awards granted hereunder are subject to compliance with all applicable federal
and state laws, rules and regulations (including but not limited to state and
federal securities and banking laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions as the Company
may deem necessary or desirable to assure compliance with all applicable legal
requirements.
The Plan and the awards granted under the Plan are intended to comply with (or
be exempt from, as the case may be) Section 409A of the Code so as to avoid any
tax, penalty or interest under Section 409A of the Code. The Plan shall be
construed, operated and administered consistent with this intent.
19.    Successors and Assigns
The Plan shall be binding on all successors and assigns of a participant,
including, without limitation, the estate of such participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the participant’s creditors.
20.    Rights as a Shareholder
Except as otherwise provided in the award agreement, a participant shall have no
rights as a shareholder until he or she becomes the holder of record of shares
of Common Stock.
21.    Recoupment of Awards
Awards under the Plan are subject to recoupment pursuant to the Company’s Policy
Regarding the Recoupment of Certain Performance-Based Compensation Payments as
in effect from time to time, and participants shall promptly make any
reimbursement requested by the Board or Committee pursuant to such policy with
respect to any award.

14